[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                           Sept. 23, 2009
                            No. 08-11479                 THOMAS K. KAHN
                        Non-Argument Calendar                 CLERK
                      ________________________

                   D. C. Docket No. 07-61369-CV-JAL


LINDA M. MULKEY,
BOBBY ATKINS,


                                                        Plaintiffs-Appellants,

                                 versus

LAND AMERICA TITLE ASSOCIATION, INC.,
LAWYERS TITLE INSURANCE CORPORATION,

                                                       Defendants-Appellees.


                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                          (September 23, 2009)

Before EDMONDSON, BLACK and FAY, Circuit Judges.
PER CURIAM:

      Plaintiffs-Appellants Linda M. Mulkey and Bobby Atkins, proceeding pro

se, appeal the sua sponte dismissal of their complaint. Plaintiffs alleged breach of

contract in violation of Florida law against Defendants Land America Title

Association and Lawyers Title Insurance Corporation. The district court dismissed

the complaint for lack of subject-matter jurisdiction, Fed.R.Civ.P. 12(h)(3). No

reversible error has been shown; we affirm.

      On appeal, Plaintiffs argue that the district court should not have dismissed

their complaint for lack of subject-matter jurisdiction because the complaint

sufficiently alleged jurisdiction. Pursuant to Rule 12(h)(3), if a court determines

“at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.” We review the district court’s determination about its subject-matter

jurisdiction de novo. Sweet Pea Marine, Ltd. v. APJ Marine, Inc., 411 F.3d 1242,

1247 (11th Cir. 2005).* The party bringing the claim bears the burden of

establishing federal subject-matter jurisdiction. Id.

      In their second amended complaint, Plaintiffs asserted jurisdiction under

diversity of citizenship. A district court may exercise jurisdiction over a civil case

between citizens of different states, provided that the amount in controversy

      *
       In addition, we liberally construe pro se pleadings. See Tannenbaum v.
United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

                                           2
exceeds $75,000. 28 U.S.C. § 1332(a)(1). Diversity must be complete: no plaintiff

can be a citizen of the same state as any defendant. MacGinnitie v. Hobbs Group,

LLC, 420 F.3d 1234, 1239 (11th Cir. 2005).

      In their complaint, Plaintiffs indicated that they were citizens of Florida.

Plaintiffs also listed a Florida address for Lawyer’s Title. Plaintiffs’ complaint did

not state where Defendants were incorporated or where they had their principal

place of business; so it is unclear where Defendants resided for diversity

jurisdiction purposes. See 28 U.S.C. § 1332(c) (explaining where a corporation

resides). But Plaintiffs bore the burden of establishing jurisdiction; and a district

court should not assume jurisdiction. See Steel Co. v. Citizens for a Better

Environment, 118 S.Ct. 1003, 1012 (1998) (explaining that a court cannot assume

jurisdiction to reach the merits of a case); Sweet Pea Marine, 411 F.3d at 1247.

Therefore, because Plaintiffs failed to allege complete diversity between

themselves and Defendants, the district court correctly determined that it could not

exercise diversity jurisdiction over the case.

      Plaintiffs also attempted to assert federal question jurisdiction, noting that

they had suffered “personal injury” caused by “an agency under the color of state

law.” Under 28 U.S.C. § 1331, a federal court may exercise subject-matter

jurisdiction over civil cases “arising under the Constitution, laws, or treaties of the



                                            3
United States.” To the extent Plaintiffs sought relief under the federal civil rights

statute, 42 U.S.C. § 1983, they clearly alleged no facts that would allow the district

court to exercise federal question jurisdiction: both Defendants are private

corporations and nothing in the complaint indicates that they are state actors. So,

Plaintiffs could not rely on section 1983 as a basis for federal jurisdiction.

      AFFIRMED.




                                           4